


109 HR 5560 IH: To amend title 49, United States Code, to limit fees

U.S. House of Representatives
2006-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5560
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2006
			Mr. Carnahan
			 introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend title 49, United States Code, to limit fees
		  imposed in connection with background checks for the issuance of licenses to
		  operate a motor vehicle transporting a hazardous material, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Professional Driver Background Check Efficiency Act of 2006.
		2.Background
			 records checks for motor vehicle licenses for the transportation of hazardous
			 materialsSection 5103a(d) of
			 title 49, United States Code, is amended by adding at the end the
			 following:
			
				(3)CostThe
				total amount of a fee imposed upon a person to cover costs, including
				administrative and other costs, associated with carrying out a background
				records check under this section shall not exceed $50.
				(4)Assistance to
				StatesThe Secretary may reimburse a State for costs incurred by
				the State in connection with background records checks carried out under this
				section.
				.
		3.Elimination of
			 redundant background records checksSection 5103a(g)(1)(B) of title 49, United
			 States Code, is amended by adding at the end the following:
			
				(iv)Special rule
				relating to transportation security cardsAn individual described
				in clause (i) shall not be subject to an additional background records check in
				connection with the issuance of a transportation security card under section
				70105 of title 46 and shall not be required to pay a fee under such
				section.
				.
		4.Study to identify
			 redundant background records checks
			(a)StudyThe
			 Comptroller General shall conduct a study of background records checks carried
			 out by Federal departments and agencies that are similar to the background
			 records check required under section 5103a of title 49, United States Code, to
			 identify redundancies and inefficiencies in connection with such checks.
			(b)ContentsIn
			 conducting the study, the Comptroller General shall review, at a minimum, the
			 background records checks carried out by—
				(1)the Secretary of
			 Defense;
				(2)the Secretary of
			 Homeland Security; and
				(3)the Secretary of
			 Energy.
				(c)ReportNot
			 later than 9 months after the date of enactment of this Act, the Comptroller
			 General shall submit to Congress a report on the results of the study,
			 including an identification of redundancies and inefficiencies referred to in
			 subsection (a) and recommendations for eliminating such redundancies and
			 inefficiencies.
			
